DETAILED ACTION
	This action is in response to application filed on December 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/21/2022, and 04/25/2022 have been considered by the examiner.


Drawings
	The drawings were received on December 21, 2020.  These drawings are accepted.

Allowable Subject Matter
	Claims 1-20 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 1. A system for torque compensation in a switched reluctance (SR) machine disposed on a machine, the system comprising:
a switched reluctance (SR) machine including a stator and a rotor rotatably disposed within the stator, the stator including a plurality of windings, the SR machine configured to rotate the rotor when one or more of the windings are energized;
an inverter operably connected to the plurality of windings, the inverter configured to generate a target current in a first portion of the plurality of windings; and
a controller in operable communication with the inverter, the controller configured to:
determine a commanded main current associated with energization by a main current of the first portion of the plurality of windings for a controlling phase;
determine a commanded parasitic current associated with energization by a parasitic current of a second portion of the windings in a non-controlling phase;
determine an offset current based on the commanded parasitic current;
determine a target current based on a first sum of the commanded main current and the offset current; and
command the inverter to actuate the target current in the first portion of the windings during the controlling phase.

8. A method of torque compensation in a SR machine, the SR machine including a stator and a rotor rotatably disposed within the stator, the stator including a plurality of windings, the SR machine configured to rotate the rotor when one or more of the windings are energized, the method comprising:
determining, by a controller, a commanded main current associated with energization by a main current of a first portion of the plurality of windings for a controlling phase;
determining, by the controller, a commanded parasitic current associated with energization by a parasitic current of a second portion of the windings in a non-controlling phase;
determining an offset current based on the commanded parasitic current;
determining a target current based on a first sum of the commanded main current and the offset current; and
actuating the target current in the first portion of the windings during the controlling phase.

15. A computer program product comprising a computer usable medium having a computer readable program code embodied therein, the computer readable program code adapted to be executed to implement a method for torque compensation in a switched reluctance (SR) machine that includes a stator and a rotor rotatably disposed within the stator, the stator including a plurality of windings, the SR machine configured to rotate the rotor when one or more of the windings are energized, the method comprising:
determining, by a controller, a commanded main current associated with energization by a main current of a first portion of the plurality of windings for a controlling phase;
determining, by the controller, a commanded parasitic current associated with energization by a parasitic current of a second portion of the windings in a non-controlling phase;
determining an offset current based on the commanded parasitic current;
determining a target current based on a first sum of the commanded main current and the offset current; and
actuating the target current in the first portion of the windings during the controlling phase.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wai et al (US 2014/0035505) deals with a method of controlling speed of an electric machine having a rotor and a stator is provided. The method may comprise the steps of monitoring a desired speed and a measured speed of the rotor, generating a torque command based on the desired speed and the measured speed, and controlling phase current to the stator based on a hybrid closed loop analysis of the torque command, the measured speed and an estimated position of the rotor, and  Nashiki (US 2008/0129243) deals with a  method includes obtaining at least one of command information associated with an operating state of the motor and detection information associated with the operating state of the motor.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846